DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23, 25, 26, 27, and 30 are objected to because of the following informalities:  
Claim 23, line 2 reads “componentcomprises” however this is a typographical error, and the examiner suggests the line read “component comprises”
Claim 25, line 2 reads “isarranged” however, this is a typographical error, and the examiner suggests the line read “is arranged”;
Claim 26, line 4 reads “hexagonalprism” however, this is a typographical error, and the examiner suggests the line read “hexagonal prism”;
Claim 27, line 2 reads “regularquadrangular” however, this is a typographical error, and the examiner suggests the line read “regular quadrangular”;
Claim 30, line 4 reads “asquare” however, this is a typographical error, and the examiner suggests the line read “a square”;
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because the claim did not recite units has been withdrawn in light of further consideration and applicant’s arguments made 3/7/2022 on page 3; specifically, the argument stating that the formula would not change with the addition of units because both the length and diameter are measured in units of length and thus would cancel each other out is convincing; and thus the units are not essential to the practice of the invention. 

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification is not enabling the formula (1) as set forth in claims 1 and 11, it does not make sense to relate the length of . 

Response to 112 Arguments
Applicant's argument filed 03/07/2022 regarding the remaining 112a rejection has been fully considered but is not persuasive. 
Regarding the argument of “In fact, one skilled in the art would understand that formula (1) provides that the rotating angle theta can be a fixed angle, and that fixed angle together with D (representing an outer diameter of the stent) provides a range of the length of the clamping wing”, the claims as currently written do say that the rotating angle can be a fixed angle, however, the claims as currently written also say that the rotating angle can be any angle value within the range of 0 < theta ≤ 90. This range of values is every value greater than 0 and less than or equal to 90 which includes 0.000001. So taking the value of 0.000001 and plugging that into the equation and setting the diameter value to 1 we get a length (L) ≥ 28,653,295.12. The math is shown here: 2sin(.000001) = 0.0000000349 → (1/0.0000000349) = 28,653,295.12. This shows that as the value of theta approaches 0, the length (L) approaches infinity. Furthermore, if we take the upper limit of theta (90 degrees) and plug that into the equation and maintain d = 1, we get L ≥ 0.5. The math is shown here: 2sin(90) = 2 → ½ = 0.5. Given the breadth of the claims and with the two equations above and their values it is shown that the length of the wings approaches infinity and that the angle clearly changes as 
Additionally, put another way, and considering the nature of the invention, level of one of ordinary skill in the art, and the level of predictability, if we think of our hands pressed together at the base forming a V (similar to the wings), and we open and close our hands (similar to changing theta), the length of our hands does not change.  To have a wing length approaching infinity and to change the length of the wings as the rotation angle changes is not enabled.  Furthermore, no direction or working examples have been disclosed to show a wing length approaching infinity and changing the length of the wings as the rotation angle changes.
When considering the factors as a whole, the claims are not enabled, and the argument is not convincing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 9 – 11, 15, 16, and 24 are rejected under 35 U.S.C. 103 as obvious over Fargahi (US 20130158524 A1).
Regarding claim 1, Fargahi discloses a stent delivery component (clamping body 10) (paragraph [0040]) that comprises a base (flange 34) and at least two clamping wings (sheath parts 16 / 18) (paragraph [0043]), 
wherein the at least two clamping wings (sheath parts 16 / 18) are rotatably connected (Examiner’s note: sheath parts 16 / 18 rotate about the longitudinal axis when they hinge open) with the base (flange 34) (shown in Fig. 4), respectively;
wherein the at least two clamping wings (sheath parts 16 / 18) jointly form an enclosing (inner space of sheath parts 16 / 18); the enclosing section (internal space of struts 212) has an internal space for enclosing at least part of the stent (implant 105 – paragraph [0048, 0049]); and
wherein the at least two clamping wings (sheath parts 16 / 18) are separated from each other to make the enclosing section expanded when rotated (hinged) from the first position state (closed) to a second position state (open) (shown in Fig. 4).
Fargahi is silent regarding (i) wherein the enclosing section is of a prismatic shape and (ii) the relationship between the length of the wings with respect to the diameter of the implant and the angle of rotation of said wings.
As to (i), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the device of Fargahi to have to have the enclosed space be of a prismatic shape since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Fargahi would not operate differently with the claimed enclosed space shape and since the enclosed space will still compress the stent to a deliverable diameter. Further, there appears to be no criticality for the shape of the enclosed space, as the instant disclosure states that the enclosed section “may be” cylindrical, prismatic, etc. in paragraph [0048].
As to (ii), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Fargahi to have to have the capsule jaws have a longer length than the diameter of the implant since it 

Regarding claim 2, Fargahi discloses wherein the rotatable connection (hinge section) is any one or a combination of hinge connection (Examiner’s note: sheath parts 16 / 18 hinge at the connection point).

Regarding claim 3, Fargahi teaches the device above.
However, Fargahi is silent regarding (i) wherein the enclosing section (internal space) has a regular prism shape.
As to (i), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Fargahi to have to have the enclosed space be of a regular prism shape since it has been held that 

Regarding claim 4, Fargahi teaches the device above.
However, Fargahi is silent regarding the (i) enclosed section shape being a rectangular prism and concave. 
As to (i), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Fargahi to have to have the enclosed space be of a rectangular concave prism shape since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Fargahi would not operate differently with 

Regarding claim 5, Fargahi discloses wherein the internal space of the enclosing section is in a cylindrical or prismatic shape (Examiner’s note: the internal space is circular – Fig 3), or in a prismatic space which corresponds to the prismatic shape.

Regarding claim 6, Fargahi discloses wherein the stent delivery (clamping body 100) component comprises a polymer material (PEBAX) (paragraph [0041]).

Regarding claim 7, Fargahi discloses 
wherein the polymer material is selected from a nylon material, a PTEE material, a Pebax material (paragraph [0041]). 

Regarding claim 9, Fargahi discloses wherein the length L of each clamping wing (sheath parts 16 / 18) also satisfies the formula (2): L<= 0.7Lo, wherein Lo represents the length of the stent (Examiner’s note: looking at Fig. 5, it is clear that the length of the sheath parts 16 / 18 is less than 0.5 the length of the stent, thus satisfying the formula (2)).  

Regarding claim 10, Fargahi discloses wherein a first hollowing structure (recessed between sheath parts 16 / 18 as seen in Fig. 6) is arranged at the junction between two adjacent clamping wings (sheath parts 16 / 18) and the base (flange 34).

Regarding claim 11, Fargahi discloses a stent delivery system (releasing device 100) (abstract), comprising 
one or more delivery catheters (insertion element 54) (paragraph [0038]), 
one or more delivery guide wires (insertion element 52) (paragraph [0038]), and
a stent delivery component (clamping body 10) (paragraph [0040]) that comprises a base (flange 34) and at least two clamping wings (sheath parts 16 / 18) (paragraph [0043]), 
wherein the at least two clamping wings (sheath parts 16 / 18) are rotatably connected (Examiner’s note: sheath parts 16 / 18 rotate about the longitudinal axis when they hinge open) with the base (flange 34) (shown in Fig. 4), respectively;
wherein the at least two clamping wings (sheath parts 16 / 18) jointly form an enclosing (inner space of sheath parts 16 / 18) section; the enclosing section (internal space of struts 212) has an internal space for enclosing at least part of the stent (implant 105 – paragraph [0049]); and
wherein the at least two clamping wings (sheath parts 16 / 18) are separated from each other to make the enclosing section expanded when rotated 
wherein the base (flange 34) of the stent delivery component (clamping body 100) is connected fixedly with a distal end (see annotated Fig. 4) of the delivery guide wire (insertion element 52) (paragraph [0045]); and
wherein at least part of the delivery guide wire (insertion element 52) and the stent delivery (clamping body 100) component are accommodated in the delivery catheter (insertion element 54) (Fig. 6).
However, Fargahi is silent regarding (i) wherein the enclosing section is of a prismatic shape and (ii) the relationship between the length of the wings with respect to the diameter of the implant and the angle of rotation of said wings.
As to (i), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Fargahi to have to have the enclosed space be of a prismatic shape since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Fargahi would not operate differently with the claimed enclosed space shape and since the enclosed space will still compress the stent to a deliverable diameter. Further, there appears to be no criticality for the shape of the 
As to (ii), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Fargahi to have to have the capsule jaws have a longer length than the diameter of the implant since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Fargahi would not operate differently with the claimed length and because the hinging arms of the clamping body are designed for a gradual increase in diameter of the stent as the stent is released as discussed in paragraphs [0027] and [0028]. Further, it is noted that the sheath parts 16 / 18 appear to satisfy the intended lower limit of L >= D/2 of the formula 1 wherein the length of the wings is greater than half of the diameter, when the diameter is compressed which can be interpreted from Fig. 6.
Annotated Figure 4 of Fargahi

    PNG
    media_image1.png
    335
    515
    media_image1.png
    Greyscale


Regarding claim 15, Fargahi discloses wherein the length L of each clamping wing (sheath parts 16 / 18) also satisfies the formula (2): L<= 0.7Lo, wherein Lo represents the length of the stent (Examiner’s note: looking at Fig. 5, it is clear that the length of the sheath parts 16 / 18 is less than 0.5 the length of the stent, thus satisfying the formula (2)).

Regarding claim 16, as discussed above, Fargahi discloses the stent delivery system of claim 11,
wherein the stent (implant 105) is at least partially accommodated in the internal space of the stent delivery component (clamping body 100) (Fig. 5); and
wherein the stent (implant 105) is accommodated in the delivery catheter (insertion element 54) (Fig. 5).

Regarding claim 24, Fargahi discloses wherein the length L of each clamping wing (sheath parts 16 / 18) also satisfies the formula (2): L<= 0.7Lo, wherein Lo represents the length of the stent (Examiner’s note: looking at Fig. 5, it is clear that the length of the sheath parts 16 / 18 is less than 0.5 the length of the stent, thus satisfying the formula (2)).

Claims 12 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fargahi (US 20130158524 A1) as applied to claim 11 above, and further in view of Marchand (US 20180206990 A1).
Regarding claims 12 and 17, Fargahi teaches the stent delivery system and the stent delivery component of claim 11 above.
However, Fargahi is silent regarding a beaded component.
As to the above, Marchand teaches, in the same field of endeavor, a stent delivery apparatus comprising an a delivery catheter (sheath 11), a guidewire (tubular member 122), and a stent delivery component (expandable portion 141), wherein the stent delivery component comprises a beaded portion (expandable portion 141), wherein the beaded component (expandable portion 141) includes at least one expanding section (unattached portions of the coil of portion 141); and the proximal end of the beaded component (expandable portion 141) is connected fixedly with a distal end of the delivery guide wire (tubular member 141) (paragraph [0135] and Fig. 27), for the purpose of better secure the self-expanding medical device against the inner wall of the sheath 11 (paragraph [0135]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Fargahi to incorporate the beaded component of Marchand for the purpose of better securing the implant against the inner wall of the clamping body (paragraph [0135] – Marchand).
It should be noted that the modification is shown below in the annotated figure 4 of Fargahi wherein the expandable portion 141 of Marchand has been superimposed onto the Figure 4 of Fargahi to show the relationship between the expandable portion 141 and the clamping body 100 of the modified device.
Annotated Figure 4 of Fargahi modified by Marchand

    PNG
    media_image2.png
    335
    515
    media_image2.png
    Greyscale


Regarding claim 18, the combination of Fargahi and Marchand teaches the device above, and the combination further teaches wherein the beaded component (expandable portion 141 – Marchand) is at least partially in the stent (implant 105) (Examiner’s note: the implant 105 is placed over the insertion element 52, and the 

Regarding claim 19, the combination of Fargahi and Marchand teaches the device above, and Fargahi further teaches wherein the stent (implant 105) is a cardiovascular self-expanding stent, a periphery self-expanding stent, or a cerebrovascular self-expanding stent (Examiner’s note: the implant of Fargahi can be a compact prosthesis, a cardiac valve, or a stent which is released– paragraph [0021] and  self-expanding – paragraph [0023]).

Claims 1 – 7, 10 – 11, 14, 16, 20 – 23, and 25 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20170258584 A1).
Regarding claim 1, Chang discloses a stent delivery component (delivery cylinder 200) (paragraph [0039]), comprising a base (tubular portion 204) and at least two clamping wings (strut members 212) (paragraph [0039]), 
wherein the at least two clamping wings (strut members 212) are rotatably connected (Examiner’s note: struts 212 rotate about the longitudinal axis) with the base (tubular portion 204) (shown in Fig. 10), respectively;
wherein the at least two clamping wings (strut members 212) jointly form an enclosing (inner space of struts 212) section of a prismatic shape (Examiner’s note: struts 212 can be planar, which would make the internal space prismatic shape – paragraph [0040]) when being in a first position state (closed); the 
wherein the at least two clamping wings (strut members 212) are separated from each other to make the enclosing section expanded when rotated from the first position state (closed) to a second position state (open) (shown in Fig. 10); and
However, Chang is silent regarding the relationship between the length of the wings with respect to the diameter of the implant and the angle of rotation of said wings.
As to the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chang to have to have the strut members have a longer length than the diameter of the implant since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Chang would not operate differently with the claimed length and because the struts of the delivery cylinder are designed for a gradual increase in diameter of the stent as the stent is released[BK1]  as discussed in paragraphs [0007]. Further, it is noted that the struts 212 appear to satisfy the intended lower limit of L >= D/2 of the formula 1 wherein the length 

Regarding claim 2, Chang discloses wherein the rotatable connection (flex region 216) is any one or a combination of hinge connection (Examiner’s note: the struts 212 hinge at flex region 216). 

Regarding claim 3, Chang discloses wherein the enclosing section (internal space of struts 212) has a regular prism shape (Examiner’s note: the struts 212 have a planar shape – paragraph [0040], and with the planar shape the enclosed internal space made by planar struts would be rectangular / square shape).

Regarding claim 4, Chang discloses 
wherein the enclosing section has the regular quadrangular prism shape (Examiner’s note: the struts 212 have a planar shape – paragraph [0040], and with the planar shape the enclosed internal space made by planar struts would be rectangular / square shape); and
wherein the number of the clamping wings (struts 212) is two (Fig. 4 shows two struts); the two clamping wings (struts 212) are concave plate structures (Examiner’s note: the struts 212 as shown in Fig. 4 are concave, and described as being planar shape in paragraph [0040]. Thus the struts 212 would be the shape of a concave 3 sided jaw).

Regarding claim 5, Chang discloses wherein the internal space of the enclosing section is in a cylindrical or prismatic shape (Examiner’s note: the struts 212 have a planar shape – paragraph [0040], and with the planar shape the enclosed internal space made by planar struts would be rectangular / square shape), or in a prismatic space which corresponds to the prismatic shape.

Regarding claim 6, Chang discloses wherein the stent delivery (delivery cylinder 200) component comprises metal material (NiTi) (paragraph [0051]).

Regarding claim 7, Chang discloses 
wherein the metal material is selected from titanium, nickel-titanium alloy (NiTi) (paragraph [0051]).

Regarding claim 10, Chang discloses wherein a first hollowing structure (recessed portion 230a/b) (paragraph [0043]) is arranged at the junction between two adjacent clamping wings (strut members 212) and the base (tubular member 204).

Regarding claim 11, as discussed with claim 1, Chang discloses a stent delivery system (delivery assembly 100) (abstract), comprising 
one or more delivery catheters (sheath 264) (paragraph [0047]), 
one or more delivery guide wires (outer catheter 252), and
a stent delivery component (delivery cylinder 200) (paragraph [0039]) that comprises a base (tubular portion 204) and at least two clamping wings (strut members 212) (paragraph [0039]), 
wherein the at least two clamping wings (strut members 212) are rotatably connected (Examiner’s note: struts 212 rotate about the longitudinal axis) with the base (tubular portion 204) (shown in Fig. 10), respectively;
wherein the at least two clamping wings (strut members 212) jointly form an enclosing (inner space of struts 212) section of a prismatic shape (Examiner’s note: struts 212 can be planar, which would make the internal space prismatic shape – paragraph [0040]) when being in a first position state (closed); the enclosing section (internal space of struts 212) has an internal space for enclosing at least part of the stent (implant / prosthetic valve 102 – paragraph [0037] and [0039]); and
wherein the at least two clamping wings (strut members 212) are separated from each other to make the enclosing section expanded when rotated from the first position state (closed) to a second position state (open) (shown in Fig. 10); and
wherein the base (tubular portion 204) of the stent delivery component (delivery cylinder 200) is connected fixedly with a distal end of the delivery guide wire (outer catheter 252) (paragraph [0051]); and
wherein at least part of the delivery guide wire (outer catheter 252) and the stent delivery (delivery cylinder 200) component are accommodated in the delivery catheter (sheath 264) (Fig. 5). 

Regarding claim 14, Chang discloses wherein the rotatable connection (flex region 216) is any one or a combination of hinge connection (Examiner’s note: the struts 212 hinge at flex region 216).

Regarding claim 16, Chang discloses 
wherein the stent (prosthetic valve 102) is at least partially accommodated in the internal space of the stent delivery component (delivery cylinder 200) (Fig. 14); and
wherein the stent (prosthetic valve 102) is accommodated in the delivery catheter (sheath 264) (Fig. 5).

Regarding claim 20, Chang discloses wherein the stent delivery component is manufactured integrally (manufactured via laser cutting) (paragraph [0051]), and the rotatable connection is the flexible bending connection (flex regions 216) (paragraph [0058]).

Regarding claim 21, Chang discloses wherein the enclosing section has any one of a regular quadrangular prism shape (Examiner’s note: the struts 212 have a planar shape – paragraph [0040], and with the planar shape the enclosed internal space made by planar struts would be rectangular / square shape), regular pentagonal prism shape and regular hexagonal prism shape.

Regarding claim 22, Chang discloses wherein the base (tubular member 204) is a tubular structure (Fig. 5).

Regarding claim 23, Chang discloses wherein the stent delivery (delivery cylinder 200) component comprises metal material (NiTi) (paragraph [0051]).

Regarding claim 25, Chang discloses wherein a second hollowing structure (retaining mechanisms 244 form hollowing structures) is arranged at an adjoint of distal ends of the two adjacent clamping wings (struts 212) (paragraph [0050] and Fig. 4).

Regarding claim 26, Chang discloses wherein the enclosing section (internal space of struts 212) has a regular prism shape (Examiner’s note: the struts 212 have a planar shape – paragraph [0040], and with the planar shape the enclosed internal space made by planar struts would be rectangular / square shape)

Regarding claim 27, Chang discloses 
wherein the enclosing section has the regular quadrangular prism shape (Examiner’s note: the struts 212 have a planar shape – paragraph [0040], and with the planar shape the enclosed internal space made by planar struts would be rectangular / square shape); and
wherein the number of the clamping wings (struts 212) is two (Fig. 4 shows two struts); the two clamping wings (struts 212) are concave plate structures (Examiner’s note: the struts 212 as shown in Fig. 4 are concave, and 

Regarding claim 28, Chang discloses wherein the internal space of the enclosing section is in a cylindrical or prismatic shape (Examiner’s note: the struts 212 have a planar shape – paragraph [0040], and with the planar shape the enclosed internal space made by planar struts would be rectangular / square shape), or in a prismatic space which corresponds to the prismatic shape.

Regarding claim 29, Chang discloses wherein the stent delivery component (delivery cylinder 200) comprises a metal material that is selected from titanium, nickel-titanium alloy (NiTi) (paragraph [0051]).

Regarding claim 30, Chang discloses wherein a first hollowing structure (recessed portion 230a/b) (paragraph [0043]) is arranged at the junction between two adjacent clamping wings (strut members 212) and the base (tubular member 204).

Response to Prior Art Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
Regarding the argument “the lower limit of the length L makes the stent delivery component in claim 1 and the stent system in claim 11 perform differently from the device in the cited art. [Fargahi]”, the prior art operates in the same manner as the 
Regarding the argument “Marchand allegedly discloses a tent delivery apparatus which does not include components equivalent to clamping wings, and Marchand does not disclose how the length of the clamping wings will affect the function of a tent delivery device.”, the clamping wings of Marchand are not being relied upon by the examiner, and thus the relationship between the length and function of the stent delivery device is moot.
Regarding the argument “Chang is silent regarding the relationship between the length of the wings with respect to the diameter of the implant. Thus, the angle between the wings of the device of Chang may be greater than 180 degrees after complete release of the stent, which may cause injures to the blood vessel or many cause the device of Chang cannot be retrieved into the delivery catheter
Regarding the argument of “Burnett is silent regarding the relationship between the length of the wings with respect to the diameter of the implant.” , it should be under stood that the prior art Burnett has not been relied upon by the examiner and was only listed as pertinent art relevant to the applicant’s disclosure.
Regarding the argument of “Here as detailed above, none of the cited references teaches or suggests each and every of the claim elements, including the relationship between the length of the wings with respect to the diameter of the implant as recited in the present claims.” In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all of the prior art listed above are in the same field of endeavor, and as discussed above, in combination are shown to meet the examined bounds of the relationship between the length of the wings and the diameter of the implant.
Note. The previous rejection heading contained a typographical error which has been corrected.  The thrust of the rejections have not changed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771